Citation Nr: 1448058	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  10-31 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the reduction of the rating of the Veteran's degenerative spondylosis of the lumbar spine, from 20 percent disabling to 10 percent disabling, effective February 10, 2009, was proper.

2.  Entitlement to service connection for headaches, to include as secondary to degenerative disc disease of the cervical spine and/or exposure to hazardous materials/environmental conditions.

3.  Entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for fibromyalgia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for sleep apnea, to include as secondary to degenerative disc disease of the cervical spine and/or exposure to hazardous materials/environmental conditions.

7.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from October 1980 to September 1983, November 1990 to June 1991 and March 2003 to March 2005.  The Veteran had service in Southwest Asia from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2013 and May 2014, the Board remanded these claims to afford the Veteran an opportunity to testify at a hearing before the Board.  The Board is satisfied that there has been substantial compliance with the prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order.).

The requested hearing was conducted in October 2013; however, audio technical difficulties prevented production of a written transcript of the hearing.  The Veteran was informed of this and offered the opportunity to testify at a new hearing.  The hearing was conducted in June 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issues of entitlement to service connection for chronic fatigue syndrome, hemorrhoids, fibromyalgia, sleep apnea, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The reduction in the rating for degenerative spondylosis of the lumbar spine from 20 percent to 10 percent, effective February 10, 2009, did not result in a reduction or discontinuance of compensation payments that were being made; therefore, the notice provisions of the regulation governing compensation rating reductions do not apply.

2.  The reduction of the rating of degenerative spondylosis of the lumbar spine from 20 percent to 10 percent, effective February 10, 2009, was based on an examination that demonstrated the Veteran's disability was not manifested by a forward flexion between 30 and 60 degrees, but the Veteran's combined range of motion reduced from 182 degrees to 156 degrees; thus, improvement in the Veteran's low back disorder is not persuasively shown. 

3.  There is competent and credible medical opinion evidence that shows that the Veteran's headaches are caused by his service connected cervical spine disability. 


CONCLUSIONS OF LAW

1.  The reduction of the rating for degenerative spondylosis of the lumbar spine from 20 percent to 10 percent, effective February 10, 2009 was not proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 52421 (2014).

2.  The Veteran's headaches are proximately due to, or the result of, the service-connected cervical spine disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board considered the regulations pertaining to VA's statutory duty to notify and assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claim is required at this time.

II.  Whether the Reduction of the Rating of the Veteran's Degenerative Spondylosis of the Lumbar Spine, from 20 Percent Disabling to 10 Percent disabling, Effective February 10, 2009, Was Proper 

The Veteran asserts that the reduction of his disability rating for his degenerative spondylosis of the lumbar spine, from 20 percent disabling to 10 percent disabling, effective February 10, 2009, was not proper.

At the outset, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board notes further that the propriety of the reduction by the April 2009 rating decision is a threshold matter that must be addressed first (as a finding of a violation of due process in the rating action that reduced the evaluation would nullify the reduction).  The Veteran contends that the disability had not improved so as to warrant a reduction in the rating. 

Historically, a February 2006 rating decision granted the Veteran service connection for degenerative spondylosis of the lumbar spine, rated as 20 percent disabling, effective March 2, 2005, under Diagnostic Code 5242. 

The Veteran submitted claims for entitlement to service connection for several other disorders in November 2008, and a claim for entitlement to TDIU in February 2009.  

The Veteran was afforded a VA examination in February 2009.  Based on the examination, an April 2009 rating decision reduced the rating for the Veteran's degenerative spondylosis of the lumbar spine from 20 percent to 10 percent, effective from the date of the examination, February 10, 2009. 

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice. If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e). 

VA's Office of General Counsel (OGC) has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991).  OGC held that this regulation applies only where there is both (1) a reduction in evaluation of a service-connected disability, and (2) a reduction or discontinuance of compensation payable.  A reduction in evaluation with no corresponding reduction in compensation does not meet the criteria of 38 C.F.R. § 3.105(e). 

Prior to the April 2009 rating decision, the Veteran's combined rating for service-connected disability was 60 percent.  The reduction of the rating for spondylosis of the lumbar spine from 20 percent to 10 percent, effective February 10, 2009, did not affect the combined rating, as it remained 60 percent.  As there was no reduction in the overall compensation paid to the Veteran, the due process requirements of 38 C.F.R. § 3.105(e) do not apply and the reduction of the rating did not involve due process violation. 

The analysis proceeds to whether the reduction was factually warranted.  General regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

When a rating has continued for an extended period at the same level, five years or more, any rating reduction is valid only if, after a review of the entire record of examinations and the medical-industrial history, it is based upon an examination that is at least as complete as the examination that formed the basis for the original rating.  See 38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. Brown, 5 Vet. App. 413 (1993). 

Here, the 20 percent rating was in effect from March 2, 2005 to February 9, 2009, and therefore, a reexamination disclosing improvement is sufficient to warrant a reduction in rating.  See 38 C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

Based on the evidence of record, the Veteran's rating was reduced to 10 percent, effective February 10, 2009.

The Veteran's degenerative spondylosis of the lumbar spine is rated under Diagnostic Code 5242.  The schedular criteria for the rating of spine disabilities evaluates degenerative arthritis of the spine (Diagnostic Code 5242) based on limitation of motion under the General Rating Formula for Disease and Injuries of the Spine. 

A rating of 10 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

A rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.  Id. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a.

The Veteran was afforded a VA examination in February 2006.  He reported pain and stiffness.  Examinations revealed no muscle spasms and no tenderness.  Range of motion was 62 degrees of flexion, with pain at 62 degrees, 14 degrees of extension with pain at 14 degrees, 26 degrees of right lateral flexion with pain at 26 degrees, 28 degrees of left lateral flexion with pain at 28 degrees, and 26 degrees of right and left rotation with pain at 26 degrees.  The combined range of motion was 182 degrees. 

As a result of the February 2006 VA examination, the Veteran was granted service connection for degenerative spondylosis of the lumbar spine and assigned a 20 percent rating, effective March 2005.

The Veteran was afforded a VA examination in February 2009.  He reported symptoms of pain and stiffness.  Examination revealed no evidence of radiating pain on movement, no tenderness, and no muscle spasm.  There was no ankylosis.  Range of motion was 81 degrees of flexion, with pain at 81 degrees, 11 degrees of extension, with pain at 11 degrees, 15 degrees of right and left lateral flexion, and 17 degrees of right and left rotation.  The combined range of motion was 156  degrees.  The examiner noted that joint function was additionally limited by pain after repetitive use, but was not limited by fatigue, weakness, lack of endurance or incoordination.  There was no additional limitation in degrees.

Thereafter, in several statements of record and at the Board hearing, the Veteran maintained that there had been no improvement in his back disability.  

The evidence of record at the time of the April 2009 rating decision that effectuated the reduction does not support the assignment of a 10 percent disability rating.  While the Veteran did not have a forward flexion between 30 and 60 degrees, his combined range of motion was less than the combined range of motion demonstrated on VA examination in February 2006.  VA may not reduce the rating simply because the Veteran actually does not meet the schedular criteria unless the underlying disorder has shown improvement.  Here, given the reduction in the combined range of motion, the Board is not persuaded that the Veteran's overall low back disability has improved.  Consequently, the Board finds that the reduction in the rating was improper.

III.  Service Connection for Headaches 

The Veteran asserts his headaches began during service and have continued post service.  Alternatively, he asserts his headaches are secondary to his service-connected cervical spine disability.  

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Service connection is also warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection can also be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder. Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran submitted an article that discusses how cervical headaches can be caused by problems with the cervical spine.  The Veteran is service connected for degenerative disc disease of the cervical spine with status post neck surgery with cervical intervertebral disc syndrome.

Service treatment records indicate the Veteran complained of headaches in April 1991.  In October 1991, a Report of Medical History indicates the Veteran had frequent headaches in Saudi Arabia, but none since.  The Veteran has a post-service diagnosis of headaches.  The Veteran's private physician, a neurologist, opined in July 2014 that given the Veteran's cervical spine pain and migraines during his military service which continued to present a problem, it was his medical opinion that the Veteran's headaches were more likely than not related to his military service.  The Board finds that the elements have been met to establish service connection for headaches secondary to service connected cervical spine disability.  


ORDER

The rating reduction from 20 percent to 10 percent disabling, effective February 10, 2009 for degenerative spondylosis of the lumbar spine, was improper; the appeal as to this issue is granted.

Entitlement to service connection for headaches secondary to service connected cervical spine disability is granted. 



REMAND

The Veteran seeks entitlement to service connection for chronic fatigue, hemorrhoids, fibromyalgia, sleep apnea, and entitlement to TDIU.  The Board notes that the Veteran served in Southwest Asia from January 1991 to May 1991.  Importantly, records indicate the Veteran was in the vicinity where chemical agents were destroyed in an open pit.  See October 1996 letter.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The duty to assist includes assisting in the procurement of service medical records and pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014). 

The Board finds the duty to assist has not been met.  The Veteran testified during the June 2014 Hearing that he was receiving treatment from two private physicians, Dr. El Zind and Dr. Lepien.  Although statements from these physicians are located in the claims file, the corresponding treatment records have not been associated with the claims file.  An attempt should be made to obtain these records and associate them with the claims file.

Chronic Fatigue and Fibromyalgia

The Veteran asserts his chronic fatigue and fibromyalgia are due to his time served in Southwest Asia.  An August 2013 letter from the Veteran's private physician indicate the Veteran is diagnosed with fatigue and "Gulf War Syndrome."  

To date, the Veteran has not yet been afforded VA examinations for these claimed disorders.  A remand is necessary to afford the Veteran VA examinations and to obtain medical opinions.


Hemorrhoids

The Veteran asserts his hemorrhoids began during service as a result of the food he was served while on duty.  See June 2014 BVA Hearing Transcript, page 25.  Treatment records indicate the Veteran sought treatment for hemorrhoids on May 30, 1998 and in January 2003.  Private treatment records indicate the Veteran was diagnosed with internal and external hemorrhoids in February 2007.  

To date, the Veteran has not yet been afforded a VA examination for this claimed disorder.  A remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion.

Sleep Apnea

The Veteran asserts his sleep apnea began during service.  Alternatively, he asserts his sleep apnea is secondary to his service-connected cervical spine disability.  

The Veteran submitted an article that indicates degenerative changes or arthritis in the cervical spine or complications of cervical spine surgery can cause sleep apnea.  The Veteran has a current diagnosis of sleep apnea; however, to date, the Veteran has not yet been afforded a VA examination for this claimed disorder.  A remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion.

TDIU

The Veteran seeks entitlement to TDIU.  He asserts his disabilities are too painful to maintain employment.  A remand is necessary to afford the Veteran a VA medical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Under take efforts through appropriate official channels to determine whether the Veteran was on Active Duty, ACDUTRA, or INACDUTRA on May 30, 1998 and in January 2003.  All efforts to obtain this information should be fully documented.

2.  Obtain and associate with the claims file all updated treatment records and all treatment records from Dr. Lepien and Dr. El Zind.  

3.  Thereafter, afford the Veteran a VA examination for chronic fatigue AND fibromyalgia.  The examiner should note whether the Veteran has diagnoses of chronic fatigue and fibromyalgia.  

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability):

a) that the Veteran's chronic fatigue is causally or etiologically due to service, to include the documented exposure to hazardous material/environmental conditions in Southwest Asia;

b)  that the Veteran's fibromyalgia is causally or etiologically due to service, to include the documented exposure to hazardous material/environmental conditions in Southwest Asia;

The examiner is advised that the Veteran's records indicate that during service in Southwest Asia he was in the vicinity where chemical agents were destroyed in an open pit. 

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of chronicity of symptoms.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Afford the Veteran a VA examination for hemorrhoids.  The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's hemorrhoids are causally or etiologically due to service, to include the Veteran's assertions that the food given to him in service caused his hemorrhoids.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of chronicity of symptoms.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  Afford the Veteran a VA examination for sleep apnea.  The claims file must be reviewed.  

The examiner must consider and discuss the article (Central Sleep Apnea) submitted by the Veteran in September 2013 that indicates sleep apnea can be caused by cervical spine problems, and Dr. R.L.'s September 2013 letter as well as the August 2008 lay statement from K.H. in which he described observing the Veteran snore and "gulp for air" during service.

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability):

a) that the Veteran's sleep apnea is causally or etiologically due to service, to include the documented exposure to hazardous materials/environmental conditions in Southwest Asia;

b)  that the Veteran's sleep apnea is (i) caused by or (ii) aggravated (beyond a natural progression) by his service-connected cervical spine disability.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.

The examiner is advised that the Veteran's records indicate that during service in Southwest Asia he was in the vicinity where chemical agents were destroyed in an open pit.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of chronicity of symptoms.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

6.  Obtain an opinion on the impact of the Veteran's service connected disabilities on his employability. The examiner should consider and discuss Dr. N.Z.'s August 2013 letter.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  A complete rationale for all opinions expressed must be provided in the examination report.


7.  The RO/AMC should then readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 


Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


